Citation Nr: 0016021	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1994 to 
July 1997.
This matter arises from a December 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The veteran was diagnosed in February 1997 as having 
probable patellofemoral syndrome (PFS) of the left knee; his 
separation examination report of May 1997 showed no 
complaints or clinical findings of abnormality regarding the 
left knee. 

2.  The veteran has no currently diagnosed left knee 
disability.

3.  The veteran was diagnosed as having a low back strain and 
paraspinal muscle spasm during service and was noted to have 
mild chronic back pain at separation.  

4.  The veteran has a current diagnosis of mild chronic 
postural strain of the back and lumbar strain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).  

I.  Left Knee Disability

In the instant case, the veteran has failed to cross the 
initial threshold with regard to his left knee claim as he 
has no currently diagnosed disability of the left knee.  
While service medical records show that he was treated in 
February 1997 for a "probable PFS," there was no diagnosed 
disability in the May 1997 separation examination report, and 
there is no current diagnosis of a left knee disability.  A 
VA examination report of October 1997 noted the veteran's 
report that his "knees really don't give that much 
problem," with no complaints of locking, giving out, or 
tenderness.  He did report that his knee "popped" sometimes 
without pain or aching.  The physical examination of the left 
knee was normal with a negative X-ray report.  The examiner 
reported that there were insufficient objective findings to 
diagnose a knee problem.  

VA outpatient records reflect that the veteran reported for 
evaluation of his left knee in December 1997, complaining 
that his knee sometimes "popped or cracked" at work.  The 
physical evaluation revealed good range of motion of both 
knees, good strength, no instability, and no tenderness.  
There was no diagnosis reported.  The veteran was provided a 
neoprene knee support and instructions for exercises.  

As noted previously, in order to establish a well-grounded 
claim, there must be, at a minimum, a diagnosis of a current 
disability.  Epps, supra.  The veteran has no currently 
diagnosed disability of his left knee, thus his claim must be 
denied.  

In reaching this decision, the Board notes that it is aware 
of no circumstance in this matter which would constitute 
notice to the VA that relevant evidence may exist or could be 
obtained, which, if true, would serve to render plausible the 
veteran's claim.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  Also, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection denied herein.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

II.  Low Back Disability

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved 
with regard to this claim for service connection for a low 
back disability is whether the claim is well grounded.  

In this regard, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App.78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that with the diagnoses of lower back strain and 
paraspinal muscle spasm during service with reference to mild 
chronic back pain at separation, and a diagnosis of mild 
postural strain of the back three months after separation, 
the veteran has presented a claim which is not implausible. 


ORDER

Entitlement to service connection for a left knee disability 
is denied.  

The claim of entitlement to service connection for a low back 
disability is well grounded.  To this extent only, the appeal 
is granted. 


REMAND

In light of the finding that the veteran's claim for service 
connection is well grounded, the VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this particular claim, 
after a preliminary review of the evidence, the Board 
concludes that further development is necessary.  The veteran 
seeks service connection for a low back disability which he 
asserts began during service.  As noted earlier in this 
decision, he had diagnoses of lower back strain and muscle 
spasm during service, and has a current diagnosis of postural 
back strain and lumbar strain.  

The September 1996 clinical evaluation of the veteran's back 
during service noted his report of constant low back pain for 
6 years and a reference to a motor vehicle accident 8 years 
earlier.  The veteran reported that he was told that he had a 
"compressed" disc as the result of the accident.  The 
medical officer reported an assessment of paraspinal muscle 
spasm.  

The veteran was afforded a VA examination of his back in 
October 1997 and there is no reference to a previous injury, 
nor is there a report of lumbar spine X-rays associated with 
the claims file.  The evaluation of the veteran's back 
appears to be without findings of clinical abnormality except 
for mild postural abnormalities.  The diagnosis was mild 
chronic postural strain of the back.  Even the clinical 
findings during service appear to be essentially normal.  

The findings in and after service raise some question whether 
the examiners are concluding that the veteran has chronic 
acquired low back pathology.  

Accordingly, in view of the foregoing, the case is remanded 
to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including hospitals or medical 
facilities, who treated the veteran for 
his low back at the time of the motor 
vehicle accident in about 1988  and 
thereafter prior to service.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should also ensure that all of the VA 
medical treatment records for the 
veteran's low back are associated with 
the claims file.

2.  After the above medical records are 
obtained, the veteran should undergo a VA 
orthopedic examination to determine the 
nature, extent, and severity of any 
current chronic, acquired/superimposed 
low back disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examination should 
include any tests tat are deemed 
appropriate. If after an examination and 
review of the pertinent records, the 
examiner's conclusion is positive for 
acquired pathology, the examiner should 
offer an opinion as to whether the 
veteran had an acquired low back 
disability present at the time of his 
enlistment in June 1994, and if so, 
whether that disability was permanently 
aggravated or worsened during active 
duty.  It is important that the examiner  
provide the rationale for all opinions 
and conclusions.  

3.  Once the development requested has 
been completed, the RO should again 
adjudicate the claim referenced above.  
If the claim continues to be denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond to the 
supplemental statement of the case before 
the record is returned to the Board for 
further review. 

The purpose of this remand is to comply with due process 
requirements and to obtain clarifying medical information and 
the Board does not intimate any opinion as to the merits of 
the appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

